Citation Nr: 1417881	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-23 723	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a disorder manifested by tingling of the left elbow.

3.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus. 

4.  Entitlement to service connection for peripheral neuropathy, claimed as due to diabetes mellitus. 

5.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a torn muscle of the left shoulder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs

ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served in the U.S. Army National Guard of New York from March 1987 to September 2006.   He had verified active duty for training (ACDUTRA) from July 1, 1987, to November 24, 1987, and from August 19, 1996, to August 23, 1996.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

Of record is an October 2003 letter from an attorney requesting medical records in conjunction with a claim for Social Security Administration (SSA) benefits.  Thus, there may be outstanding records pertaining to the Veteran's medical treatment that are or may be available from SSA but have not been obtained.  It is not clear from a review of the claims file, however, whether the Veteran receipt of SSA benefits is based solely on his age or whether he is in receipt of SSA disability benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decisions on his application for SSA disability benefits and all underlying medical records in SSA's possession. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must contact the Social Security Administration (SSA) and request the appellant's complete SSA records, including any administrative decisions on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  When requesting records in the custody of a Federal department or agency, such as VA or SSA records all reasonable efforts must be made until it is clear that either such records do not, or no longer, exist or that further efforts to obtain such records would be futile.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

